Citation Nr: 1117616	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  07-32 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1.  Entitlement to recognition as a substituting party.

2.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1940 to September 1947.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2006 rating decision, by the San Diego, California, Regional Office (RO), which denied the claim for a total disability rating based on individual unemployability (TDIU).  The Veteran perfected a timely appeal to that decision.

In March 2009, the Board granted entitlement to TDIU for the Veteran.  Subsequently, VA was informed that the Veteran had died in October of 2008, and accordingly the Board dismissed the claim of TDIU in a decision of July 2009.

In August 2009, the appellant submitted a statement seeking entitlement to recognition as an appropriate substituting party.  She claims as the Veteran's widow.


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 2008.

2.  The appellant is the surviving spouse of the Veteran, and filed her request for substitution within one year of his death.

3.  The Veteran was service-connected for: post- traumatic stress disorder (PTSD), rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; and hemorrhoids and high frequency sensorineural hearing loss, each rated as noncompensably disabling.  His combined disability evaluation was 70 percent.

4.  The Veteran's service-connected disabilities, when evaluated in association with his education and occupational experience, had rendered him unable to obtain and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for substitution in the case of an ongoing appeal have been met.  38 U.S.C. § 5121A (West 2002 & Supp. 2010)

2.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is granting, in full, the benefits sought on appeal.  Accordingly, because the benefits sought is granted, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


Substitution

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008), created a new Section, 5121A, under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008.  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...."  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant may file a request for substitution with the VA regional office (RO) from which the claim originated.

In this case, the Veteran died on October [redacted], 2008 and in July 2009 the Board dismissed his pending claim for TDIU.  VA received notice from the claimant in August 2009 that she was seeking substitution under Section 5121A.  In March 2011, the RO determined that the claimant is the surviving spouse of the Veteran, and was married to the Veteran for at least one year at the time of his death, and thus is a dependant eligible to seek substitution regarding his pending claim.

A document of record indicates that the Veteran was married to the claimant in December 1984, more than one year prior to his death in October 2008.  Furthermore, as the claimant filed her application for substitution less them one year after the Veteran's death, the Board finds she has met the requirements for substitution in the case of death under 38 U.S.C.A. § 5121A (West 2002 & Supp. 2010).

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b) (2010).

The record indicates that the Veteran was service-connected for: post-traumatic stress disorder (PTSD), rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; and hemorrhoids and high frequency sensorineural hearing loss, each rated as noncompensably disabling.  Thus, his combined disability evaluation was 70 percent during the period on appeal.

The Veteran's claim for TDIU (VA Form 21-8940) was received in June 2006.  The records indicate that the Veteran had not worked since 1984.  Submitted in support of the Veteran's claim was a statement from M.F., a physician at Loma Linda VA Medical Center, dated in August 2006, indicating that the Veteran had been receiving treatment for PTSD, chronic type.  The physician indicated that the Veteran's disorder was manifested by intense psychological distress, efforts to avoid activities, places or people that arouse recollections of the trauma, markedly diminished interest and participation in significant activities, feelings of detachment and estrangement from others, difficulty concentrating, and difficulty falling and staying asleep due to recurrent nightmares related to past trauma events.  The physician opined that employment would be poorly tolerated by the Veteran because of the likelihood that his PTSD symptoms would worsen during the course of his work.

The central inquiry is "whether the Veteran's service- connected disabilities alone [were] of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment cause by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2007); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

In this regard, the Board notes that there is evidence supporting the claim as to whether the Veteran was considered unemployable as a result of his service-connected disabilities.  In the above-mentioned statement, in August 2006, the VA physician opined that employment would be poorly tolerated by the Veteran due to symptoms associated with his service-connected PTSD and there is no medical evidence contradicting the findings and opinion of the VA examiner.

While Dr. M.F. did not clearly indicate that the Veteran was unemployable due to his service-connected disabilities, in the aggregate, the Board is satisfied that the Veteran's service-connected disabilities, especially PTSD, rendered him unable to obtain or maintain substantially gainful employment.  It is noteworthy that the Veteran's PTSD has been described as severe, and that his disability was manifested by efforts to avoid activities, places or people that arouse recollections of the trauma, markedly diminished interest and participation in significant activities, feelings of detachment and estrangement from others, and difficulty concentrating.  The Veteran had not worked since 1984, and the VA examiner indicated that the Veteran would not be able to follow any employment because his PTSD symptoms would have been aggravated by working.  The Board finds that the VA examiner's opinion is probative in this case.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993) (The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.).

The Veteran had been consistent in his reports of symptomatology and such reports were supported by the competent findings of a VA physician - the Veteran's testimony is found to have been credible.  

In sum, prior to his death, the Veteran was unable to obtain and retain substantially gainful employment due to his service-connected disabilities.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The claimant is substituted for the Veteran in the matter of entitlement to TDIU.

A total rating for compensation on the basis of individual unemployability is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


